It is with respect that I am constrained to dissent from the majority opinion solely on the ground that the trial court erred in refusing to grant the defendant a continuance.
In the appraisement of this question it seems pertinent to supplement the statement of facts contained in the majority opinion. In so doing attention is invited to the fact that defendant's theory of the case, as disclosed by his testimony, is that he was standing near the entrance of the alley leading from his apartment to Route No. 28, and facing in the direction of the place where the Armstrong boys were standing; that he was unarmed at the time he came downstairs; that, because the altercation between him and the Armstrong boys continued until the shot was fired, there was no time in which he could have returned to his premises for the purpose of obtaining a gun; and that while standing there a shot was fired to the rear of him from a location at or near the intersection of Route No. 28 and the old road to Franklin, causing some of the pellets to wound him in the left hand and left knee, and the remainder to pass him and wound *Page 47 
Nina Taylor and her daughter, Euva Taylor, and strike the car of Paul Simmons situated on Route No. 28 outside the Taylor gate, one pellet, according to the State's evidence, breaking the right headlight of the Simmons car which was facing north and another penetrating the radiator in the center thereof.
The witnesses, Emma Johnson and her husband, Jack Johnson, who were at the time the shot was fired seated in their automobile facing Route No. 28 in the direction of the old road to Franklin, and almost immediately opposite the Simmons store, testified that they saw a shadow or object moving around at the road intersection, and substantially behind the place where both the State's witnesses and defendant testify defendant was standing, and that immediately thereafter they heard a report and saw a flash at the place where they saw the shadow or object. Eddie Grogg testified that he was sitting in his car in front of Keith Judy's property directly across the road from the Simmons store; that he saw a person whose identity was indiscernible standing somewhere below where defendant was standing; and that he heard the gun "crack" and saw the flash of the shot. Odford Bartlette, aged sixteen, testified that at the time of the shot he was below the Warner store, which was south of the road intersection; and that he saw the flash of the shot at or near the intersection of the two roads. Thurmond Hoffman, who was standing with the Bartlette boy, looking toward the Taylor property, testified that it "seemed like I saw something" at the road intersection from which place he saw a gun flash. James E. Hoffman testified that as he drove into Circleville from Franklin and was getting out of his car at a place opposite the Simmons store, he heard an altercation and while listening to it saw a flash of a gun shot below the restaurant near the home of Charlie Warner, which flash indicated that the gun was pointed toward the Simmons service station and the Taylor property. Nola Hoffman, who was in the Simmons apartment at the time the altercation began, testified that she was standing on an inclosed front porch; that she *Page 48 
heard the controversy below; and that during the altercation she heard a shot from a point to the rear of the place where Simmons was standing at the time Mrs. Taylor was shot.
The majority opinion makes no reference to the testimony of these witnesses which, if believed, would fully sustain the defendant's theory of the case, and which remains in this record uncontradicted in every particular, except that Keith Judy, the occupant of the house opposite the Simmons store, testified that when he came out of the house in response to the sound of the shot he "don't remember seeing" any cars parked in front of his house, and a witness, Pet Warner, at whose place defendant's witness, James E. Hoffman, was living, testified for the State that Hoffman was at his house when the witness went to bed and was there when he got up; and that so far as he knew the witness Hoffman did not leave the house during the day or night of the shooting. The record, however, does not disclose whether Warner went to bed before or after Mrs. Taylor was shot.
Morever, this record discloses without contradiction that, at the time Nina Taylor was shot, only one shot, evidently from a shot gun, was fired, but nevertheless the defendant was shot in two places. Simmons testified that he was shot in the left hand and left knee. Defendant, his wife and Nola Hoffman testified that the next morning blood was found on the sheet and pillow slip of defendant's bed where his knee and hand had lain during the course of the night. Emma Taylor's testimony is to the effect that she helped to bathe defendant's leg about a week after the shooting and noticed that it was black and blue and had two small indentures on the knee. Thurmond Hoffman noticed on the day following Mrs. Taylor's injury defendant had a bandage on his hand, and a week later, when he accompanied defendant to Baltimore to have an X-ray taken, he noticed that defendant's leg was inflamed, and there were black and blue marks around the knee and it seemed that the skin had been punctured. *Page 49 
Defendant's wife says that when defendant came back from Baltimore, she noticed that his knee was very black and that she bathed it with rubbing alcohol and liniment. Nola Hoffman's testimony is to the effect that she could see "two shots" in defendant's knee, and that on the morning following she bandaged his knee. This evidence is uncontradicted and, if believed, sustains defendant's theory that he was shot while standing in the line of fire between the place where defendant's witnesses saw the object and the flash at the road intersection and the place where the Taylors were standing.
The foregoing evidence is not alluded to in this memorandum for the purpose of advancing the position that the evidence in this case was insufficient for the case to have been submitted to the jury; but because this evidence is so inherently strong, so coherent in every particular, and so thoroughly consonant with defendant's theory of defense, it bears particularly upon the materiality of Allen Armstrong as a witness. If Allen Armstrong had been available and had testified as defendant's affidavit stated he would, that defendant was unarmed at the time he forced Armstrong and Euva Taylor to leave his apartment and that he did not return to his apartment to obtain a gun, the verdict of the jury might have been in defendant's favor. The testimony of Allen Armstrong was not merely cumulative. Except for the fact that several of defendant's witnesses testified that the altercation between defendant and the Armstrong boys continued until the shot was fired, Allen Armstrong, if he had been called as a witness and testified, as stated in defendant's affidavit, would have been the only witness to corroborate positively the defendant in his testimony that he did not, during the course of the altercation, return to the house in order to obtain a gun. No witness for the defendant, not even Nola Hoffman, who went out on the porch on the second floor of the Simmons building in the dark, gave any testimony as to seeing Arlie. Simmons during the altercation; and though Nola Hoffman testified that defendant did not come upstairs *Page 50 
from the time he expelled Allen Armstrong and the Taylor girl from the premises until the shot was fired, her testimony did not exclude from the jury the possible inference that defendant may have obtained a gun downstairs in the rear of the building. So in this most important detail, the proffered testimony of Allen Armstrong would have been the only positive evidence corroborating defendant. Who would better be able to testify whether defendant was armed at the time of the shooting than the witness Allen Armstrong? He was in close proximity to defendant during the course of the former's expulsion from the apartment, remained in close proximity during the course of the altercation, and was named in the indictment as the person under attack at the time Nina Taylor was shot. A full examination of the cases in West Virginia and a rather exhaustive examination of authorities generally on the question of the continuance of a criminal case because of the absence of a material witness does not disclose a case identical to this. As stated in the majority opinion, "Of course, Allen Armstrong, being the principal adversary of defendant in the quarrel may have afforded a more credible corroboration of the facts offered by defendant to exculpate him from the charges in the indictment." In view of this statement I am at a loss to understand why Allen Armstrong was not a material witness.
Nor can it be said that the statements contained in defendant's affidavit as to Allen Armstrong's testimony are untrue or incredible. These statements stand uncontradicted on the instant record. Certainly, the prosecuting attorney made no effort to take the only course open to him under Code, 56-6-7, to impugn the affidavit by cross-examination of affiant. Under this provision of the statute, the prosecuting attorney's counter-affidavit has no proper place in this record, and should not have been considered by the trial court on the question whether defendant was diligent in procuring the presence of Allen Armstrong as a witness. However, from the unimpeached statements contained in defendant's affidavit *Page 51 
in rebuttal, it appears that, though Allen and John Armstrong were present in the Simmons home at the beginning of the March term of court, the case had not been set for trial until the Armstrongs had departed. The fact that the process was directed to the Sheriff of Pendleton instead of Pocahontas County, the latter being the residence of the Armstrong boys, is of no importance under our well-established rule that where circumstances render issuance and service of process useless, a failure to have same issued does not amount to lack of diligence. State v. Stout, 116 W. Va. 398, 180 S.E. 443. Defendant had only between March 28, 1946, when he was apprised of the date of his trial and April 11, 1946, the date of the trial, within which to obtain Allen Armstrong as a witness. In view of the fact that on March 28, 1946, Allen Armstrong was in the armed services, and, as disclosed by defendant's affidavit, was expected momentarily to be discharged therefrom within a period of thirty days, it seems to me that his discharge would occur before defendant would have had time either to take and have transcribed Allen Armstrong's deposition, or to effect his temporary release from the armed services, so that he would, after a long trip from his point of service, be able to attend the trial on. April 11, 1946.
From the foregoing it seems to me that defendant did not have a reasonable time within which to obtain the presence of Allen Armstrong, and that he exercised all of the diligence which he was required to exercise in the circumstances of this case, and that his affidavit fully complies with all of the requirements prescribed in the majority opinion.
In State v. Wright, 108 W. Va. 715, 152 S.E. 743, this court held in point 1 of the syllabus: "Where a motion for continuance in a murder trial, because of the unavoidable absence of a material witness whose testimony is vitally important to the defense, is overruled, resulting in a judgment adverse to the movant, and from the whole case it is reasonably apparent that defendant was entitled to the continuance, and his right to a fair trial has *Page 52 
been denied by reason thereof, the appellate court will set aside the judgment and award a new trial." In all deference to the majority opinion, in commenting on the Wright case, it begged the question when it said that the testimony of the absent witness "was of such vital importance to defendant that he was deprived of a fair trial by reason thereof." Surely, the testimony of Allen Armstrong was of such vital importance to defendant on the question whether he was armed when Mrs. Taylor was shot, that his absence deprived defendant of a fair trial.
In State v. Jones, 84 W. Va. 85, 99 S.E. 271, 273, this Court, speaking through Judge Lynch, then an eminent member thereof, said: "Embedded in the common-law of the land is the principle of a fair and impartial trial alike in civil and criminal cases. To the extent reasonably avoidable no innocent person should be permitted to suffer the stigma and punishment incident to an offense of the commission of which he is not guilty, is an equally familiar and often reiterated legal principle. The duty to accord speedy trials is founded in sane reason and sound law, constitutional and statutory. But speed ought not be permitted to work injustice, and, lest it should do so, the provisions therefor, as we have seen, are qualified in the constitution [West Virginia Const. Article III, Section 14] by the significant phrase, `without unreasonable delay,' and in the statute [Code, 62-3-1] by the like phrase, `unless good cause be shown for a continuance'."
In my opinion the trial court abused its discretion in refusing a continuance. Neither this Court nor the trial court, unless gifted with powers beyond human ken, would know that the verdict would have been the same whether Allen Armstrong testified or not, and in the absence of such knowledge it was improper to refuse a continuance. This defendant has been convicted and will be deprived of his liberty, which is dear to every American citizen, by the failure of the trial court to grant him a complete and fair trial, which is consonant with our American system of justice. *Page 53